Exhibit 10.9

FORM OF DEED OF INDEMNITY

THIS DEED OF INDEMNITY (this “Deed”), made and entered into as of this
             day of                 , 20        , by and between Paragon
Offshore plc, a company registered in England and Wales with company number
08814042 (the “Company”), and              (“Indemnitee”), who is currently
serving or will serve the Company in the capacity of a director and/or officer
thereof;

WITNESSETH:

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Articles of
Association of the Company, and the vagaries of public policy, are too uncertain
to provide the directors and officers of the Company with adequate or reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed as a result of
performing their duties in good faith for the Company; and

WHEREAS, the Company and Indemnitee are aware that highly experienced and
capable persons are often reluctant to serve as directors or officers of a
company unless they are protected to the fullest extent permitted by law by
comprehensive insurance or indemnification, especially since the legal risks and
potential liabilities, and the very threat thereof, associated with lawsuits
filed against the officers and directors of a company, and the resultant
substantial time, expense, harassment, ridicule, abuse and anxiety spent and
endured in defending against such lawsuits, whether or not meritorious, bear no
reasonable or logical relationship to the amount of compensation received by the
directors or officers from the company; and

WHEREAS, Articles 238 – 242 of the Articles of Association of the Company sets
forth certain provisions relating to the indemnification of, and advancement of
expenses to, officers and directors (among others) of the Company or any
Associated Company by the Company; and

WHEREAS, after due consideration and investigation of the terms and provisions
of this Deed and the various other options available to the Company and
Indemnitee in lieu thereof, the board of directors of the Company have
determined in good faith that this Deed is not only reasonable and prudent, but
necessary to promote the success of the Company for the benefit of its members
as a whole; and

WHEREAS, the Company desires to have Indemnitee serve as an officer and/or
director of the Company, free from undue concern for unpredictable,
inappropriate or unreasonable legal risks and personal liabilities by reason of
his acting in good faith in the performance of his duty to the Company; and
Indemnitee desires to serve (provided that he is furnished the indemnity
provided for hereinafter), in either or both of such capacities;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve as a director and/or officer
of the Company, at the will of the Company or under separate contract, if such
exists, for so long as Indemnitee is duly elected or appointed and qualified in
accordance with the provisions of the Articles of Association of the Company or
until such time as Indemnitee tenders his resignation in writing.

2. Definitions. As used in this Deed:

(a) The term “Proceeding” shall mean any action, suit or proceeding, whether
civil, criminal, administrative, arbitrative or investigative, any appeal in
such an action, suit or proceeding, and any inquiry or investigation that could
lead to such an action, suit or proceeding, except one initiated by Indemnitee
to enforce his rights under this Deed.

(b) The term “Expenses” includes, without limitation, all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness in a Proceeding.

(c) The term “Associated Company” shall mean a company which is either a
subsidiary or a holding company of the Company or a subsidiary of such holding
company and the expressions “holding company” and “subsidiary” shall have the
meaning given in the Statutes.

(d) The term “Business Day” shall mean any day other than a Saturday, Sunday or
English bank or public holiday.

(e) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any (i) excise taxes assessed with respect
to any employee benefit plan and (ii) penalties; references to “serving at the
request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; references to “relief” shall
mean relief under sections 661(3) and 661(4) or section 1157 of the Companies
Act 2006; and a person who acts in good faith and in a manner he reasonably
believes to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Deed.

(f) References to the “Statutes” means the Companies Act 2006 and every other
statute (including any orders, regulations, or other subordinate legislation
made under them) for the time being in force concerning companies and affecting
the Company.

3. Indemnity in Third Party Proceedings. Subject to Section 16, the Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is a party to or is threatened to be made a party to or otherwise
involved in any threatened, pending or completed Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
by reason of the fact that Indemnitee is or was a director and/or officer of

 

- 2 -



--------------------------------------------------------------------------------

the Company or an Associated Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with such Proceeding, provided it is determined
pursuant to Section 7 of this Agreement or by the court having jurisdiction in
the matter, that Indemnitee acted in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner that he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had reasonable cause to believe that his conduct was
unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is a party to or is threatened to be made a party to or otherwise
involved in any threatened, pending or completed Proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director and/or officer of the Company or an Associated
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against all Expenses actually and reasonably incurred
by Indemnitee in connection with the defense, settlement or other disposition of
such Proceeding, except that no indemnification shall be made under this
Section 4 to the extent excluded under Section 16 or in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the court shall determine upon an
application for relief that, despite the adjudication of liability but in view
of all the circumstances of the case, the Indemnitee acted honestly and
reasonably and ought fairly to be relieved from liability.

5. Indemnification for Expenses of Successful Party. Notwithstanding any other
provision of this Deed to the contrary, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Sections 3 and/or 4 of this Deed, or in defense of any claim, issue or matter
therein, including dismissal without prejudice, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee in
connection therewith.

6. Advances of Expenses. The Expenses incurred by Indemnitee pursuant to
Sections 3 and/or 4 of this Deed in connection with any Proceeding shall, at the
written request of Indemnitee, be paid by the Company in advance of the final
disposition of such Proceeding upon receipt by the Company of an undertaking by
or on behalf of Indemnitee (“Indemnitee’s Undertaking”) to repay such amount to
the extent that it is ultimately determined in accordance with Section 10 that
Indemnitee is not entitled to be indemnified by the Company. The request for
advancement of Expenses by Indemnitee and the undertaking to repay of
Indemnitee, which need not be secured, shall be substantially in the form of
EXHIBIT A to this Deed.

7. Right of Indemnitee to Indemnification or Advancement of Expenses Upon
Application; Procedure upon Application.

 

- 3 -



--------------------------------------------------------------------------------

(a) Any indemnification under Sections 3 and/or 4 of this Deed shall be made no
later than 45 days after receipt by the Company of the written request of
Indemnitee, unless a determination is made within said 45-day period by (i) a
majority vote of the directors of the Company who are not parties to the
involved Proceeding, even though less than a quorum, or (ii) independent legal
counsel in a written opinion (which counsel shall be appointed if there are no
such directors or if such directors so direct), that Indemnitee has not met the
applicable standards for indemnification set forth in Section 3 or 4, as the
case may be, or that the exclusions in Section 16 prohibit such payment.

(b) Any advancement of Expenses under Section 6 of this Deed shall be made no
later than 10 days after receipt by the Company of Indemnitee’s Undertaking.

(c) In any action to establish or enforce the right of indemnification or to
receive advancement of Expenses as provided in this Agreement, the burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Company. Neither the failure of the Company (including its board of
directors or independent legal counsel) to have made a determination prior to
the commencement of such action that indemnification or advancement of Expenses
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including its
board of directors or independent legal counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
Expenses incurred by Indemnitee in connection with successfully establishing or
enforcing his right of indemnification or to receive advancement of Expenses, in
whole or in part, under this Agreement shall also be indemnified by the Company.

8. Indemnification and Advancement of Expenses under this Deed Not Exclusive.
The rights of indemnification and to receive advancement of Expenses as provided
by this Deed shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Articles of Association of the Company, any
other agreement, any vote of shareholders of the Company, English law, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office.

9. Partial Indemnification. If Indemnitee is entitled under any provision of
this Deed to indemnification for, or to receive advancement by the Company for
some or a portion of, the Expenses, judgments, fines or amounts paid in
settlement actually and reasonably incurred by Indemnitee in the investigation,
defense, appeal, settlement or other disposition of any Proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

10. Repayment of Expenses advanced. Any amount advanced pursuant to Section 6
shall be repaid by the Indemnitee the event that: (a) the Indemnitee is
convicted in any Proceedings; (b) judgment is given against the Indemnitee in
any Proceedings; (c) in an application for relief the court refuses to grant the
Indemnitee relief, or (d) the Indemnitee uses the funds for a purpose other than
that for which they were advanced. Any repayment required pursuant to this
Section 10 (a) to (d) (inclusive) shall be made by no later than the date on
which the conviction, judgment or refusal of relief becomes final. Any repayment
required pursuant to this Section 10 shall be made by the Indemnitee on demand
by the Company.

 

- 4 -



--------------------------------------------------------------------------------

For the purposes of this Deed, a conviction, judgment or refusal to grant relief
shall become final:

 

  (a) if not appealed against, at the end of the period for bringing an appeal;
or

 

  (b) if appealed against, at the time when the appeal (or any further appeal)
is disposed of.

For the purposes of this Deed, an appeal is disposed of if: (a) it is determined
and the period for bringing any further appeal has ended; or (b) it is abandoned
or otherwise ceases to have effect.

11. Rights Continued. The rights of indemnification and to receive advancement
of Expenses as provided by this Deed shall continue as to Indemnitee even though
Indemnitee may have ceased to be a director or officer of the Company and shall
inure to the benefit of Indemnitee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

12. No Construction as an Employment Agreement or Any Other Commitment. Nothing
contained in this Deed shall be construed as giving Indemnitee any right to be
retained in the employ of the Company or any of its subsidiaries, if Indemnitee
currently serves as an officer of the Company, or to be renominated as a
director of the Company, if Indemnitee currently serves as a director of the
Company.

13. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director or
officer of the Company under such policy or policies.

14. No Duplication of Payments. The Company shall not be liable under this Deed
to make any payment of amounts otherwise indemnifiable under this Deed if, and
to the extent that, Indemnitee has otherwise actually received such payment
under any contract, agreement or insurance policy, the Articles of Association
of the Company, or otherwise.

15. Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

16. Exceptions. Notwithstanding any other provision in this Deed, the Company
shall not be obligated pursuant to the terms of this Deed, to indemnify or
advance Expenses to Indemnitee with respect to any Proceeding, or any claim
therein, (i) brought or made by Indemnitee against the Company, (ii) to the
extent that it would be unlawful (whether pursuant to the Statutes of otherwise)
for the Company to provide such indemnity or advance such Expenses to the
Indemnitee, (iii) in which the act or omission giving rise to the liability
suffered or incurred by the Indemnitee is found, to have constituted fraud,
wilful misconduct or recklessness on the part of the Indemnitee or was otherwise
conduct which would entitle the Company or an Associated Company to dismiss the
Indemnitee from employment and/or office without

 

- 5 -



--------------------------------------------------------------------------------

compensation or payment in lieu of notice, or (iv) in which final judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
and sale or the sale and purchase by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the U.S. Securities Exchange Act
of 1934, as amended, or similar provisions of any national, state, provincial or
local statute.

17. Notices. Any notice or other communication required or permitted to be given
or made to the Company or Indemnitee pursuant to this Deed shall be given or
made in writing Service of a notice must be effected by one of the following
methods:

(a) by hand to the address set out in Section 18 and shall be deemed served upon
delivery if delivered during a Business Day, or at the start of the next
Business Day if delivered at any other time; or

(b) by prepaid first-class post to the relevant address set out in Section 18
and shall be deemed served at the start of the second Business Day after the
date of posting; or

(c) by prepaid international airmail to the relevant address set out in
Section 18 and shall be deemed served at the start of the fourth Business Day
after the date of posting,

For the purposes of this Deed “during a Business Day” means any time between
9.30 a.m. and 5.30 p.m. on a Business Day based on the local time where the
recipient of the notice is located. References to “the start of a Business Day”
and “the end of a Business Day” shall be construed accordingly.

18. Address for service. Notices shall be addressed as follows:

 

Name:    The Company Secretary Address:       

Paragon Offshore plc

3151 Briarpark Drive

Suite 700

Houston, Texas 77042

United States of America

19. Contractual Rights. The right to be indemnified or to receive advancement of
Expenses under this Deed (i) is a contract right based upon good and valuable
consideration, pursuant to which Indemnitee may sue, (ii) is and is intended to
be retroactive and shall be available as to events occurring prior to the date
of this Deed and (iii) shall continue after any rescission or restrictive
modification of this Deed as to events occurring prior thereto.

20. Severability. If any provision or provisions of this Deed shall be held to
be invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby; and, to the fullest extent possible, the
provisions of this Deed shall be construed so as to give effect to the intent
manifested by the provisions held invalid, illegal or unenforceable.

 

- 6 -



--------------------------------------------------------------------------------

21. Successors; Binding Agreement. The Company shall require any successor to
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, amalgamation, consolidation,
reorganization or otherwise), by agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly assume and agree to perform this Deed
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. As used in this Deed, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 21 or which otherwise becomes bound by the terms and
provisions of this Deed by operation of law.

22. Counterparts, Modification, Headings, Gender.

(a) This Deed may be executed in any number of counterparts, each of which shall
constitute one and the same instrument, and either party hereto may execute this
Deed by signing any such counterpart.

(b) No provision of this Deed may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Indemnitee and an appropriate officer of the Company. No waiver by any party at
any time of any breach by any other party of, or compliance with, any condition
or provision of this Deed to be performed by any other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or at
any prior or subsequent time.

(c) Section headings are not to be considered part of this Deed, are solely for
convenience of reference, and shall not affect the meaning or interpretation of
this Deed or any provision set forth herein.

(d) Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

23. Assignability. This Deed shall not be assignable by either party without the
consent of the other.

24. Contracts (Rights of Third Parties) Act 1999. The parties to this Deed do
not intend that this Deed can be enforced by any party who is not a party to
this Deed by virtue of the Contracts (Rights of Third Parties) Act 1999.

25. Exclusive Jurisdiction; Governing Law. The Company and Indemnitee agree that
all disputes in any way relating to or arising under this Deed, including,
without limitation, any action for advancement of Expenses or indemnification,
shall be litigated, if at all, exclusively in the courts of Texas, and, if
necessary, the corresponding appellate courts. This Deed shall be governed in
accordance with the laws of Texas applicable to contracts made and to be
performed in such jurisdiction without giving effect to the principles of
conflicts of laws. The Company and Indemnitee expressly submit themselves to the
personal jurisdiction of Texas for the purposes of resolving any dispute
relating to or arising under this Deed.

 

- 7 -



--------------------------------------------------------------------------------

26. Termination.

(a) This Deed shall terminate upon the mutual agreement of the parties that this
Deed shall terminate or upon the death of Indemnitee or the resignation,
retirement, removal or replacement of Indemnitee from all of his positions as a
director and/or officer of the Company and any of its subsidiaries.

(b) The termination of this Deed shall not terminate:

(i) the Company’s liability for claims or actions against Indemnitee arising out
of or related to acts, omissions, occurrences, facts or circumstances occurring
or alleged to have occurred prior to such termination; or

(ii) the applicability of the terms and conditions of this Deed to such claims
or actions.

[Balance of page left intentionally blank; signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed has been duly executed and delivered by Company
and Indemnitee as of the date and year first above written.

 

EXECUTED as a DEED    ) by PARAGON OFFSHORE PLC    ) acting by:    )        
Director in the presence of:    Witness
signature:                                                                      
   Name:                                     
                                                           
Address:                                     
                                                      
                                                                                
                                 Occupation:                                    
                                                     SIGNED as a DEED and
DELIVERED by    ) [INDEMNITEE]    )         Indemnitee    in the presence of:   
Witness signature:                                       
                                  Name:                                     
                                                           
Address:                                     
                                                      
                                                                                
                              Occupation:                                    
                                                 

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

INDEMNITEE’S UNDERTAKING

                    , 20    

Paragon Offshore plc

3151 Briarpark Drive

Suite 700

Houston, Texas 77042

United States of America

 

RE: INDEMNITY DEED

Gentlemen:

Reference is made to the Indemnity Deed dated as of                      by and
between Paragon Offshore plc, an English Company registered in England and Wales
(the “Company”), and the undersigned Indemnitee, and particularly to Section 6
thereof relating to advance payment by the Company of certain Expenses incurred
by the undersigned Indemnitee. Capitalized terms used and not otherwise defined
in this Indemnitee’s Undertaking shall have the respective meanings ascribed to
such terms in the Deed.

The undersigned Indemnitee has incurred Expenses pursuant to Section 3 and/or 4
of the Deed in connection with a Proceeding. The types and amounts of Expenses
are itemized on Attachment I to this Indemnitee’s Undertaking. The undersigned
Indemnitee hereby requests that the total amount of these Expenses (the
“Advanced Amount”) be paid by the Company in advance of the final disposition of
such Proceeding in accordance with the Deed.

The undersigned Indemnitee hereby agrees to repay the Advanced Amount to the
Company to the extent that it is ultimately determined that the undersigned
Indemnitee is not entitled to be indemnified by the Company. This agreement of
Indemnitee to repay shall be unsecured.

 

Very truly yours,  

 

Signature  

 

Name of Indemnitee (Type or Print)

 

- 10 -



--------------------------------------------------------------------------------

ATTACHMENT I TO

INDEMNITEE’S UNDERTAKING

ITEMIZATION OF

TYPES AND AMOUNTS OF EXPENSES

Attached hereto are receipts, statements or invoices for the following
qualifying Expenses which Indemnitee represents have been incurred by Indemnitee
in connection with a Proceeding:

 

TYPE    AMOUNT      $                 

 

 

 

Total Advanced Amount:

   $        

 

 

 

 

- 11 -